DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2017/0160996 (hereinafter “Ohba”).
 	Regarding claim 1, Ohba discloses a non-transitory machine-readable storage medium (ROM 159a stores a program (paragraph [0092])) having stored thereon machine-readable instructions executable to cause a processor (CPU 151 operates according to the program stored in the ROM 159a (paragraph [0092])) to: 

 	- determine whether at least one available print job comprises a secured print job (printer controller 110 receives confidential print job designating a confidential box to which a password is attached (paragraph [0101])); 
 	- in response to determining that the at least one available print job comprises the secured print job, display a placeholder list entry instead of an identifying detail about the at least one available print job (file name of the target confidential print job is displayed in a masked state (paragraph [0104]), confidential print job is stored inside a confidential box (paragraph [0106]), and the confidential box is displayed in box display screen 123G2 (paragraph [0107])).
 	Regarding claim 2, Ohba discloses: wherein the identifying detail about the print job comprises at least one of the following: a name of the print job, a user associated with the print job, and a size of the print job (file name of the target confidential print job is displayed in a masked state (paragraph [0104])).
 	Regarding claim 3, Ohba discloses: wherein the instructions to provide the user interface element further comprise instructions to provide the placeholder list entry as a selectable user interface element (confidential box storing confidential print job may be selected (paragraph [0109])).
 	Regarding claim 4, Ohba discloses: wherein the instructions to provide the user interface element further comprise instructions to provide an authentication element in response to receiving a selection of the selectable user interface element (password 
 	Regarding claim 5, Ohba discloses: wherein the instructions to provide the user interface element further comprise instructions to display the identifying detail about the at least one available print job upon receiving a valid authentication via the authentication element (where the password input on the password input screen 123G3 is correct, the CPU 151 displays print jobs stored in the selected confidential box as a confidential job list screen 123G4, with the file names in a mask-released state (paragraph [0111])).
 	Regarding claim 6, Ohba discloses: wherein the instructions to provide the user interface element further comprise instructions to display a plurality of identifying details about a respective plurality of available print jobs upon receiving a valid authentication associated with the respective plurality of available print jobs (noting Fig. 7, confidential print jobs A1 and A2 are displayed in the mask released state (file names, user names displayed) by inputting a password (paragraph [0111])).
 	Regarding claim 7, Ohba discloses: wherein the placeholder list entry cannot be selected via the user interface for an operation until a valid authentication is received (after the correct password is entered, the confidential job list screen listing the confidential print jobs is displayed (paragraphs [0111]-[0112]); a file is selected from the confidential job list (paragraph [0113])).
 	Regarding claim 8, Ohba discloses: wherein the placeholder list entry can be selected via the user interface for a delete operation by a user with administrative privileges before a valid authentication is received (development status job list screen 
 	Regarding claim 9, Ohba discloses: wherein the identifying detail about the at least one available print job remains hidden from the user with administrative privileges (when the user selects box A on the box screen 123G2, print jobs stored in box A are displayed in a mask-released state (paragraphs [0109]-[0111]), print jobs stored in non-selected box B are not displayed, and thus remain hidden from the user, no matter whether or not the user has administrative privileges). 
 	Regarding claim 10, Ohba disclose a method comprising:
	- displaying, in a user interface, a list of available print jobs, wherein at least one of the available print jobs comprising a secured print job is displayed as a placeholder entry instead of an identifying entry (file name of the target confidential print job is displayed in a masked state (paragraph [0104]), confidential print job is stored inside a confidential box (paragraph [0106]), and the confidential box is displayed in box display screen 123G2 (paragraph [0107]));
 	- receiving a selection of the placeholder entry (confidential box storing confidential print job may be selected (paragraph [0109]));
 	- requesting an authentication for the secured print job (password input screen 123G3 is displayed, user inputs password assigned to the selected confidential box (paragraph [0110])); and

 	Regarding claim 11, Ohba discloses: wherein selection of a non-placeholder entry from the list of available print jobs enables selection of an operation to be performed on a respective print job for the non-placeholder entry (at the moment the file names are displayed in the mask-released state (paragraph [0111]), the file names become non-placeholder entries FILE A1 and FILE A2 (paragraph [0112], Fig. 7), after which operations such as “Delete 1”, “Delete 2”, “Edit 1”, “Edit 2”, and “Output” may be selected for a selected print job (paragraphs [0113]-[0115])).
 	Regarding claim 13, Ohba discloses: displaying the identifying entry of a second secured print job upon verification of the authentication (noting Fig. 7, confidential job list screen 123G4 displays confidential files A1 and A2 in mask-released state).
	Regarding claim 15, Obha discloses an apparatus (image forming apparatus 100 (paragraph [0099])), comprising: 
 	- a control panel (operation display unit 123 (paragraph [0104]) including display unit 123a, operation unit 123b and operation control unit 123c ([paragraph [0089])) to:
	- display a list of available print jobs, wherein at least one of the available print jobs comprising a secured print job is displayed as a placeholder entry instead of an identifying entry (file name of the target confidential print job is displayed in a masked state (paragraph [0104]), confidential print job is stored inside a confidential box 
	- receive a selection of the placeholder entry (confidential box storing confidential print job may be selected (paragraph [0109])), and 
	- display a request for an authentication for the secured print job (password input screen 123G3 is displayed, user inputs password assigned to the selected confidential box (paragraph [0110]));
 	- an authentication engine (CPU 151 (paragraph [0111])) to:
	- determine whether a received authentication is verified for the selected placeholder entry (it is determined whether the password input on the password input screen 123G3 is correct (paragraph [0111])), and 
	- in response to determining that the received authentication is verified for the selected placeholder entry, authorize the control panel to display the identifying entry in place of the placeholder entry (where the password input on the password input screen 123G3 is correct, the CPU 151 displays print jobs stored in the selected confidential box as a confidential job list screen 123G4, with the file names in a mask-released state (paragraph [0111])).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ohba as applied to claim 10 above, and further in view of U.S. Patent Application Publication 2015/0212704 (hereinafter “Holt”).
 	Regarding claim 12, Ohba does not expressly disclose: wherein the placeholder entry comprises a count of a number of secured print jobs in the list of available print jobs.  
 	While not expressly disclosed in Ohba, the concept of displaying a folder storing a plurality of files, along with the number of files stored in the folder, which is what is basically disclosed in Applicant’s specification, paragraph [0019], is well known in the art.  Holt, for example, discloses the display of folder names, which serve as placeholders for the respective files stored in these folders, along with the number of files stored (Holt: Fig. 3A).  One of ordinary skill in the art could easily apply this teaching to Obha, where boxes storing confidential jobs are displayed (Ohba: Fig. 5, paragraph [0109]).  Displaying the number of jobs enables a user to keep track of how many files are in a particular folder or box, and thus the user can more easily manage .
8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ohba as applied to claim 13 above, and further in view of U.S. Patent Application Publication 2007/0103714 (hereinafter “Ushiku”).
 	Regarding claim 14, Ohba discloses: wherein the authentication comprises a password (as opposed to a personal identification number) associated with both the secured print job and the second secured print job (password input screen 123G3 is displayed, user inputs password assigned to the selected confidential box (paragraph [0110]), where the password input on the password input screen 123G3 is correct, the CPU 151 displays print jobs stored in the selected confidential box as a confidential job list screen 123G4, with the file names in a mask-released state (paragraph [0111])).
 	Ushiku discloses selection of a secure print job from a list of print jobs displayed in job status dialog 900 for secure printing.  An input dialog prompts an operator to input a personal identification number in order to enable printing of the print job (paragraphs [0235]-[0236]).
 	One of ordinary skill in the art would have recognized the use of a personal identification number (commonly known as a PIN number) as a type of password for accessing the confidential files A1 and A2 in Ohba.  PIN numbers are widely used for accessing confidential information, and one of ordinary skill in the art would have recognized that a password, as taught by Ohba, may be substituted with a PIN number, 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436.  The examiner can normally be reached on Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/THOMAS D LEE/Primary Examiner, Art Unit 2677